Citation Nr: 9928695	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  98-19 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1958 until 
April 1981.  He died on July [redacted], 1997.  The 
appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1998 of the Cleveland, Ohio Regional Office 
(RO) which denied service connection for the cause of the 
veteran's death, to include as a result of a disease 
occasioned by Agent Orange exposure.

The appellant was scheduled for a videoconference hearing in 
May 1999 before a Member of the Board sitting at Washington, 
DC, but failed to appear.  


REMAND

The veteran's death certificate lists the cause of death as 
non-small cell lung cancer with metastases.  The appellant 
and her representative contend that the cancer of the lung 
from which the veteran died developed as a result of the 
veteran's exposure to the herbicide Agent Orange in Vietnam.  
It is contended that as lung cancer is one of the presumptive 
diseases occasioned by exposure to Agent Orange, service 
connection for the cause of the veteran's death is thus 
warranted. 

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975 and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty of 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(e) (1998).  

Received in connection with the claim are voluminous 
administrative records describing the veteran's military 
duties, detailed performance appraisals, medals and 
commendations received and duty stations which included 
Japan, Thailand, Taiwan and the Philippines.  The veteran's 
DD form 214 reflects that he was awarded the Vietnam Service 
Medal with one Service Star and the Republic of Vietnam 
Campaign Medal with one Oak Leaf Cluster.  

Documentation was received from the appellant pertaining to 
the eligibility requirements for bestowal of the Vietnam 
Service Medal authorized by Executive Order 111231 (July 8, 
1965).  This noted, in pertinent part, that the medal could 
be awarded to all members of the Armed Forces of the United 
States serving at any time between July 4, 1965 and March 28, 
1973 in Thailand, Laos or Cambodia, any of the airspace 
thereover and in direct support of operations in Vietnam. 

On November 3, 1998, the Cleveland RO sent a request to the 
National Personnel Records Center (NPRC) asking that it 
"provide the exact dates of the veteran's service in the 
Republic of Vietnam," and if none, to so state.  It was 
additionally requested that pay records be provided to show 
when the veteran served in the Republic of Vietnam.  A 
statement of the case issued to the appellant and her 
representative later that same month specified that, to date, 
no reply to the request had been received from NPRC.  
Significantly, however, subsequent to certification of the 
appeal to the Board, on April 23, 1999 the Cleveland RO 
received a response from NPRC which appears to specify April 
24, 1968 to April 4, 1969 as the exact dates of the veteran's 
service in the Republic of Vietnam.  Additionally, the RO was 
advised to contact the Defense Finance and Accounting, Denver 
Center, DAA, Denver, Colorado 80279 for the pay records.  The 
claims folder does not reflect that the RO has considered the 
additional evidence provided in this document, nor forwarded 
its request for pay records to show when the veteran served 
in Vietnam, as advised by NPRC.  Further, administrative 
reports of record reflect that the veteran served in Thailand 
for at least part of the period specified by NPRC as the 
exact dates of the veteran's service in the Republic of 
Vietnam.  (See: Air Force (AF) Form 910, SGT Performance 
Record, period of report and supervision from September 22, 
1968 to April 4, 1969.)  Reconciliation of this apparent 
conflict in information would be useful prior to appellate 
adjudication of the appeal, to include whether or not the 
exact dates of "service in Vietnam," as specified by NPRC 
was based on the broad definition noted above as utilized for 
the Vietnam Service Medal authorized by Executive Order 
111231 (July 8, 1965).

In view of the foregoing, the case is hereby Remanded to the 
RO for the following action:

1.  The RO should contact the Defense 
Finance and Accounting, Denver Center, 
DAA, Denver, Colorado 80279 and obtain 
pay records of the veteran for military 
service during the period beginning on 
January 9, 1962 and ending on May 7, 
1975, with particular reference to the 
period from April 24, 1968 to April 4, 
1969 specified by NPRC as exact dates of 
the veteran's service in the Republic of 
Vietnam.

2.  Thereafter, the RO should 
readjudicate the issue on appeal with 
consideration of all additional evidence 
received subsequent to issuance of the 
statement of the case on November 23, 
1998, with particular reference to the 
April 15, 1999 response from NPRC, 
received on April 23, 1999.  Any 
additional development deemed necessary 
to reconcile information provided by NPRC 
with military service administrative 
personnel reports of record, including AF 
Form 910, SGT Performance Record, for the 
period of report and supervision from 
September 22, 1968 to April 4, 1969, 
should be obtained by the RO.  If the 
benefit sought is not granted, the 
appellant and her representative should 
be provided a supplemental statement of 
the case, and afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





